In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00038-CV
         ______________________________


        JOHNNY M. STAFFORD, Appellant

                         V.

         DENNIS J. BOWLES, JR., Appellee



    On Appeal from the County Court at Law No. 2
                Gregg County, Texas
        Trial Court No. 2007-2090-CCL2-1




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Johnny M. Stafford has filed a motion asking this Court to dismiss his appeal, and then, as

he is indigent, assess costs against Dennis J. Bowles, Jr., appellee. The request to assess costs against

Bowles is denied.

        We, otherwise, grant his motion and dismiss the appeal.




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:         June 30, 2009
Date Decided:           July 1, 2009




                                                   2